                               Case 2:20-cv-01066-JCM-VCF Document 10 Filed 07/14/20 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Katherine A. Neben
                        7       Nevada Bar No. 14590
                                JONES DAY
                        8       3161 Michelson Drive, Suite 800
                                Irvine, CA 92612
                        9       (T) (949) 851-3939
                                (F) (949) 553-7539
                      10        kneben@jonesday.com
                      11        Attorneys for Defendant
                                Experian Information Solutions, Inc.
                      12
                                                           UNITED STATES DISTRICT COURT
                      13
                                                                  DISTRICT OF NEVADA
                      14

                      15
                                DIANA PAUN, an individual,                       Case No. 2:20-cv-01066-JCM-VCF
                      16
                                                   Plaintiff,                    DEFENDANT EXPERIAN INFORMATION
                      17                                                         SOLUTIONS, INC. AND PLAINTIFF’S
                                       v.                                        STIPULATION TO EXTEND TIME TO
                      18
                                BANK OF AMERICA, N.A., a national                ANSWER COMPLAINT
                      19        banking association; EQUIFAX
                                INFORMATION SERVICES, LLC, a foreign             (FIRST REQUEST)
                      20        limited-liability company; EXPERIAN
                                INFORMATION SOLUTIONS, INC., a                   Complaint filed: June 15, 2020
                      21        foreign corporation; TRANS UNION LLC, a
                                foreign limited-liability company;
                      22
                                                   Defendants.
                      23

                      24              Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Diana Paun

                      25       (“Plaintiff”), by and through their respective counsel of record, hereby submit this stipulation to

                      26       extend the time for Experian to respond to Plaintiff’s Complaint (ECF No. 1) pursuant to LR IA

                      27       6-1.

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:20-cv-01066-JCM-VCF Document 10 Filed 07/14/20 Page 2 of 2



                         1            Plaintiff filed her Complaint on June 15, 2020. (ECF No. 1). The current deadline for
                         2     Experian to respond to the Complaint is July 16, 2020. Plaintiff and Experian stipulate and agree
                         3     that Experian shall have until August 13, 2020 to file its responsive pleading.
                         4            This is Experian’s first request for an extension of time to respond to the Complaint and is
                         5     not intended to cause any delay or prejudice any party, but due to Experian’s counsel recently
                         6     being retained and to provide an opportunity to review the allegations in the Complaint.
                         7
                                IT IS SO STIPULATED.
                         8

                         9      DATED this 13th day of July 2020.                 NAYLOR & BRASTER
                      10

                      11
                                                                                  By: /s/ Andrew J. Sharples
                      12                                                              Jennifer L. Braster (NBN 9982)
                                                                                      Andrew J. Sharples (NBN 12866)
                      13                                                              1050 Indigo Drive, Suite 200
                                                                                      Las Vegas, NV 89145
                      14
                                                                                      Katherine A. Neben (NBN 14590)
                      15                                                              JONES DAY
                                                                                      3161 Michelson Drive, Suite 800
                      16                                                              Irvine, CA 92612
                                                                                      Attorneys for Defendant
                      17                                                              Experian Information Solutions, Inc.
                      18        DATED this 13th day of July 2020.                 LAW OFFICE OF KEVIN L. HERNANDEZ
                      19

                      20                                                          By: /s/ Kevin L. Hernandez
                                                                                      Kevin L. Hernandez (NBN 12594)
                      21                                                              8872 S. Eastern Avenue, Suite 270
                                                                                      Las Vegas, Nevada 89123
                      22
                                                                                      Attorneys for Plaintiff Diana Paun
                      23

                      24        IT IS SO ORDERED. Dated
                      25        this 14th day of July 2020.
                      26                                                          UNITED STATES MAGISTRATE JUDGE

                      27

                      28
                                                                             2 of 2
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
